   17-11798-jlg          Doc 248          Filed 12/07/18          Entered 12/07/18 12:41:02                    Main Document
                                                                Pg 1 of 13




                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re New World Events Group, Inc,                                                         Case No. 17-11799-jlq
      Debtor                                                                      Reporting Period: August 1 -31, 2018

                                                                                  Federal Tax I.D, # 47-4378638________

                                        CORPORATE MONTHLY OPERATING REPORT

    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the repoi t to any official committee appointed in the case.
    (Reportsfor Rochester and Buffalo Divisions of Western District ofNew York are due 15 days afler the end of
    the month, as are the reports for Southern District ofNew York.)

    REQUIRED DOCUMENTS                                                                 Form No.          Document Explanation
                                                                                                         Attached Attached
     Schedule of Cash Receipts and Disbursements                                  MOR-1                        X
    Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-l (CONTI                 X
       Copies of bank statements                                                                              X
       Cash disbursements journals                                                                            n/a
    Statement of Operations                                                      MOR-2                        X
    Balance Sheet                                                                MOR-3                        X
    Status of Post-petition Taxes                                                MOR-4                         X
       Copies of IRS Form 6123 or payment receipt                                                             n/a
       Copies of tax returns filed during reporting period                                                    n/a
    Summary of Unpaid Post-petition Debts                                        MOR-4                        X
       Listing of Aged Accounts Payable                                                                       X
    Accounts Receivable Reconciliation and Aging                                 MOR-5                        X
    Taxes Reconciliation and Aging                                               MOR-5                        X
    Payments to Insiders and Professional                                        MOR-6                        X
    Post Petition Status of Secured Notes, Leases Payable                        MOR-6                        X
    Debtor Questionnaire                                                         MOR-7                        X

   I declare under penalty of perjury (28 U.S.C, Section 1746) tliat this report and the attached documents
   are true and correct to the best of my knowledge and belief.

   Signature of Debtor                                                                                 Date

   Signature of Authorized Individual                                                                  Date (Z-Illl?
   Printed Name of Authorized Individual                      T,                                       Date

   ♦Authorized individual must be an officer, director or shareholder if debtor is a corporation; a paifiner if debtor is a
   partnership; a manager or member if debtor is a limited liability company.



                                                                                                                               FORMMOR
                                                                                                                                   2/2008
                                                                                                                              PAGE 1 OF 1
17-11798-jlg                Doc 248                 Filed 12/07/18                   Entered 12/07/18 12:41:02                                        Main Document
                                                                                   Pg 2 of 13

In re New World Events Group, Inc,                                                              Case No. 17-11799-|lg
      Debtor                                                                       Reporting Periods August 1 - 31, 2018__________

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    AmounB reported sliould bo fVom (lie debtor's books and not (be bank atnteineiit. The beginning cash should be tlie ending casli from the prior monih
    or, If this Is the first report, the amount should be the balance on the dale the petition was filed. TIb amounts reported In the "CURS.ENT MONTH -
    ACTUAL" column must equal the sum of the fbur bank account columns. Attach copies of die bank alatements and the cash disbureeinonts journal.
    The total disbursements listed In tlie disbursements jounial must equal the total disbursements reported on this page. A bank leconoiliatioii must be
    atlaohed for each account. [See MOR-1 (CON'T)|

                                                                                                           BANK ACCOUNTS
                                                                                          1>AYR0LL                TAX                     OTHER              CURRENT MONTH
    ACCOUNT NUMCKIt (LAST 4)                                                                                                                                ACTUAL (TOTAL OF
                                                                                                                                                              ALL ACCOUNTS)
    CASH BEGINNING OF MONTH                                           8,63R25                n/a                    n/a                    n/a                      8,639.25
    RECEIPTS
    CASH SALES                                                                                                                                                .... """" .
    ACCOUNTS RECEIVABLE -                                                                                                                                                   -
    PREPETITION
    ACCOUNTS RECEIVABLE -                                                                                                                                                   ■
    POSTPETITION
    LOANS - DIP
    SALE OF ASSETS                                                                                                                                                          ,
    TRANSFERS-Other
    TRANSFERS (FROM DIP ACCTS)                                                                                                                               ....           .
      TOTAL RECEIPTS                                                                                                                                                        -
    DISBURSEMENTS
   NET PAYROLL
   PAYROLLTAXES
   S ALES, USE, & OTHER TAXES
   INVENTORY PURCHASES
   SECURED/ RENTAL/ LEASES
   INSURANCE
   ADMINISTRATIVE
   ADVERTISING
   CHECK SUPPLY
   OWNER DRAW*                                                                                                                                                            .
   TRANSFERS (TO DIP ACCTS)
   PROFESSIONAL FEES - Examiner
   U,S. TRUSTEE QUARTERLY FEES
   COURT COSTS
   TOTAL DISBURSEMENTS                                                      -
   NET CASH FLOW
   (RECEIPTS LESS DISBURSEMENTS)
                                                                                                                                                                        mmtmm


   CASH-END OF MONTH                                                8,639,25 iVa                            n/a                 n/a                                 8,639,25



                             THE FOLLOWING SECTION MUST BE COMPLETED
  nrsnuRSEMiiN-rayoR calculating u.s, tuostee quarteri.y feesi (from current month actual column)
  TOTAL DISBURSEMENTS                                                                          .
     LESS: TRANSFERS TO OTHER DEBTOR IN
  POSSESSION ACCOUNTS
     PLUS; ESTATE DISBURSEMENTS MADE BY
  OUTSIDE SOURCES (i.e. from eacrow accounts)
  TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                     -
  TRUSTEE QUARTERLY FEES




                                                                                                                                                                                FORUMOR-1
                                                                                                                                                                                    2/200B
                                                                                                                                                                                PAOEIOFt
17-11798-jlg               Doc 248              Filed 12/07/18                Entered 12/07/18 12:41:02                                 Main Document
                                                                            Pg 3 of 13




In re New World Events Group, Inc.                                                Case No. 17-11799-Jlg
      Debtor                                                        Reporting Period: August 1 - 31, 2018

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included (br each bank account. The debtor's bank reconciliation may be substituted fbr this page.
     (Bank account numbers may be redacted to last four numbers.)

                                               Operating                    Payroll                    ' Tax                        Other
                                                                                              It
    BALANCE PER                                          8,639.25              n/a                        n/a                           8,639,25
    BOOKS

    BANK BALANCE                                         8,639.25              n/a                        n/a                           8,639.25
    (+) DEPOSITS IN
    TRANSIT (ATTACH
    LIST)
    (-) OUTSTANDING                                                                                                                            ■


    CHECKS (ATTACH
    LIST):
    OTHER (ATTACH
    EXPLANATION)
    ADJUSTED BANK                                        8,639,25              n/a                        n/a                           8,639.25
    BALANCE *


    DEPOSITS IN TRANSIT                           Date                      Amount                       Date                      Amount




    CHECKS OUTSTANDING                           Ck,#                       Amount                      Ck, ff                     Amount




   OTFIER




                                                                                                                                                   FORM MOR-1 (CONT.)
                                                                                                                                                               azooe
                                                                                                                                                          PAGE 1 OF 1
17-11798-jlg        Doc 248             Filed 12/07/18              Entered 12/07/18 12:41:02                              Main Document
                                                                  Pg 4 of 13




  In re New World Events Group, Ino.                                                                Case No. 17-11799-ilg
       Debtor                                                                              Reporting Period: August 1 " 31, 2018


                                          STATEMENT OF OPERATIONS (Income Statement)
      Tlie Stpteinent of Operations is to be prepared on an aoo wal basis. Tlie aoomal basis of accounting recognizes revenue
      when it is realized and expenses when they are incurred, regardiess of when cash is actually received or paid,

                                          REVENUES                                                 MONTH               CUMULATIVE -FILING TO
       Gross Revenues                                                                                             -
       Less: Returns and Allowances .
       Net Revenue                                                                                                -                            .
       COST OF GOODS SOLD
       Beginning Inventory
       Add; Purchases
       Add: Cost of Labor
       Add: Other Costs (attach schedule)
       Less: Ending Inventory
      Cost of Goods Sold                                                                                          -                        ■   -




      Gross Profit                                                                                                -
      OPERATING EXPENSES
      Advertising                                                                                                                       1,974
      Auto and Truck Expense
      Bad Debts
      Contributions
      Employee Benefits Programs
      Offlcer/Insider Compensation*
      Insurance
      Management Fees/Bonuses
      Court costs - Subpoenas                                                                                     -                       674
      Pension & Profit-Sharing Plans
      Repairs and Maintenance
      Rent and Lease Expense
      Salaries/Commissions/Fees
      Supplies - Checks                                                                                                                    43
     Taxes - Payroll                                                                                                                           -
     Taxes - Real Estate                                                                                                                       -
     Taxes - Other                                                                                                                         25
     Travel and Entertainment                                                                                                                  -
     Utilities                                                                                                                                 -
     Other (attach schedule)                                                                                                                   -
     Total Operating Expenses Before Depreciation                                                                 -                     2,716
     Depreeiation/Depletion/Amortization
     Net Profit (Loss) Before Other Income & Expenses                                                             -                    (2,716)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit (Loss) Before Reorganization Items                                                                -                    (2,716)




                                                                                                                                       FORMMOR-2
                                                                                                                                             2/2008
                                                                                                                                        PAGE 1 OF 2
17-11798-jlg            Doc 248                Filed 12/07/18     Entered 12/07/18 12:41:02                 Main Document
                                                                Pg 5 of 13




  In re New World Events Group, Inc.                                                     Case No. 17-11799-ilg
        Debtor                                                                  Reporting Period: August 1 - 31,2018

       REORGANIZATION ITEMS
       Professional Fees (see note below)                                                                            22,841
       U. S. Trustee Quarterly Fees                                                                 -                 2,600
       Interest Earned on Accumulated Cash from Chapter 11 (see conlimtalion
       sheet)
       Gain (Loss) from Sale of Equipment
       Other Reorganization Expenses (attach schedule)
       Total Reorganization Expenses                                                                                 25,441
       Income Taxes
       Net Profit (Loss)                                                                            -                (28,157)
       ♦"Insider" is defined in 11 U.S.C. Seciion 101(31).


       BREAIOJOWN OP “OTHER” CATEGORY

      OTHER COSTS




      OTHER OPERATIONAL EXPENSES




      OTHER INCOME



      OTHER EXPENSES



      OTHER REORGANIZATION EXPENSES




      Note - Professional fees are recorded at the National Events of America, Inc. level.
            That Is not an acknowledgement that all such fees are related exclusively to that entity.


      Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
      Interest earned'on cash accumulated during the chapter 11 case, which would not have been earned but for the
      bankruptcy pi'oceeding, should be reported as a reorganization item,

                                                                                                                      FORM MOR-Z
                                                                                                                            2/2008
                                                                                                                       PAGE 2 OF 2
 17-11798-jlg                     Doc 248                  Filed 12/07/18                       Entered 12/07/18 12:41:02                                           Main Document
                                                                                              Pg 6 of 13



I :G43 New World Events Group, Inc,                                                                  CaseNo. 17-11799-]lg
      Debtor                                                                            Reporting Period! August 1 • 31,2018
                                                                                BALANCE SHEET
     Tlie Balance Slieet Is to bo coinploled on an accrual basis only, Pre-peiiilon liabilities must be classinetl separately from post-petition obligationa.
                                       ASSETS                                       BOOK VALUE AT END OF            BOOK KALUSATEND OF BOOK VAWE ON PETITION
                                                                                     CURRENT reporting                PRIOR EBPOSmO      DATS OR SCHEDULED
                                                                                          MONTH                           MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                   8.639                            8,639
     Restricted Cash and Cash Equivalents (see coiitlttuatlon
     sheet)
     Accounts Receivable (Net)
     Notes Receivable
     Inventories; new and used cars
     Prepaid Expenses
     Professional Relainets
     Other Ciin'cnt Assets (attach schedule)
     TOTAL CURRENT ASSETS ***                                                     Undeleiinined                    Undeteimined                      Undetermined
     PROPERTY i6 EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment
     Fumiture, Fixtures and Office Equipment
     Leasehold Improvements
     Vehicles
     Less; Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT ***                                               Undetennined                     Undetermined                      Undetermined

     Amounts due from Insidere
     Other Assets (attach schedule) Goodwill
     TOTAL OTHER ASSETS ***                                                       Undetennined                     Undetermined                      Undetennined
     TOTAL ASSETS *♦*                                                             Undetennined                     Undetermined                      Undetennined
                      LIABILITIES AND OmEH EQUITY                                  BOOK /ALUEATEND OF               BOOKYALUEATENDOF BOOK YAWE ON PETITION
                                                                                    CURMNTREPORTINO                   PRIOR REPOKTINa       DATE
                                                                                          MONni                           MONTH
    UAmi.milS NOTsuitJUCT TO COMPROMISE (PostpslStlnu)
    Accounts Payable
    Taxes Payable (refer to FORM MOR-d)
    Wages Payable
    Notes Payable
    Ronl / Leases - Building/Equipment
    Loans - DIP                                                                                       125,(X)0                         125,000
    Professional Fees (1)                                                                                                                        -
    Amounts Due to Insiders
    Other Post-petition Liabilities UST Fees
    TOTAL POST-PETITION LIABILITIES                                                                   125,000                          125,000
    IIABIIITIBS SUBJECT TO COMPROMISE (Pre-Pellthll)
    Secured Debt ;
    Unsecured Debt
    TOTAL PRE-PETITION LIABILITIES                        **♦                     Undetennined                     Undetennined                      Undetennined
    TOTAL LIABILITIES ***                                                         Undetermined                     Undetennined                      Undetermined
    OmERS'EQUITY
    Capital Stock
    Additional Paid-In Capital
    Partners' Capital Account
    Owner's Equity Account
    Retained EamiiiRS - Pre-Pclition
    Retained Earnings - Post-petition
    Adiustments to Owner Equity (attach schedule)
    Post-petition Contributions (attach schedule)
    NET OWNERS' EQUITY ♦**                        Undetennined                                                     Undetermined                      Undetennined
    TOTAL LIABILITIES AND OWNERS' EQUITY *** Undetennined                                                          Undetermined                      Undetennined

    (1) Proftisslonal Ibcs and expenses ni'C reflected in Die inontliiy operating report fbr National Events of Ainericn, Ine.
      wllhoul acknowledeetnent ihM all siicli fees nod expenses m related to tbat entity.


                                                                                                                                                                             FORMMOR-a
                                                                                                                                                                                 2/2CDa
                                                                                                                                                                             PAQE10F2
 17-11798-jlg                  Doc 248                  Filed 12/07/18                    Entered 12/07/18 12:41:02                                Main Document
                                                                                        Pg 7 of 13



1 !G43 Naw World Events Group, Ino,                                                         Case No. 17-11799-i
      Debtoi'                                                                      HeportUig Period: August 1 -31,2018
      BALANCE SHEET - contlmiatloii section
                        ASSETS                                                  BOOK VALUE AT END             BOOK VALUE AT END          BOOK VALUE ON
                                                                                   OF CURRENT                 OF PRIOR REPORTING          PETITION DATE
                                                                              -ESffiRIlIifiJUfilffH                    MONTH
     Other Cuiiient Assets




     Other Assets




                   UABIUTIES AND OWNER EQUITY                                   BOOK VALUE AT END                                        BOOK VALUE ON
                                                                                   OF CURRENT                                            PETITION DATE
                                                                                REPQRTlMffhtOISTH
     Other Post-petition Liabilities




     Adiustinents to Owner’s Equity



     Post-Petition Contributions




      • Amoiiiils widelentilned at Ihit lime, Bslatc Fidudaiy luvosUijatioa is ponding. Suhjeol to review and amendment, ns necessary.



    Restricted Cash; Casli tliat is rcstrioted for a speoiflo use and not available to flmd operations.
    Typioiilly, lestricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                            FORMMOR.3
                                                                                                                                                                mom
                                                                                                                                                            PAoeaops
17-11798-jlg              Doc 248              Filed 12/07/18                  Entered 12/07/18 12:41:02                            Main Document
                                                                             Pg 8 of 13



In re New World Events Group, Inc,                          Case No. 17-11799-ilg
      Debtor                                       Reporting Period: August 1 - 31, 2018
                                 STATUS OF POST-PETITION TAXES
    The beginning tax liability should be the ending liabiiity fi-om the prior month or, if this is the fust report, the
    amount shouid be zero.
    Attach photocopies of IRS Fonii 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during tlie reporting period.
                                                              Amount
                                                              Withheld
                                            Beginning          and/or          Amount                         Check # or
    Federal                                   Tax             Accrued           Paid          Date Paid         EFT            Ending Tax
    Withholding
    FICA-Employee
    FICA-Employer
    Unemployment
    Income
    Other:
      Total Federal Taxes
    State and Lx)cal
    Withholding
    Sales
    Excise
    Unemployment
    Real Property
    Personal Property
    Other;
      Total State and Local

    Total Taxes                          n/a                n/a              n/a             n/a             n/a             n/a

                                    SUMMARY OF UNPAID POST-PETITION DEBTS
    Attach aged listing of accounts payable.
                                                              Number of Days Past Due
                                             Current   0-30     31-60        61-90    Over 91                                      Total
    Accounts Payable                                 -                                                                                       -
    Wages Payable                                                                                                                            "
    Taxes Payable                                                                                                                            -
    Rent/Leases-Building                                                                                                                     -
    Rent/Leases-Equipment                                                                                                                    -
    Loans - DIP                                             -                  22,500   102,500                                       125,000
    Professional Fees (see note)                        ■




   Amounts Due to Insiders                                                                                                                   -
   Other:                                                                                                                                    -
   Other; US Trustee                                                                                                                         "
   fees
   Total Post-petition Debts                            -                -               -         22,500          102,500            125,000

   Explain how and when tlie Debtor intends to pay any past due post-petition debts.

    Note - Professional fees are recorded at the National Events of America, Inc. level.
          That Is not an acknowledgement that all such fees are related exclusively to that entity.
                                                                                                                                                 FORM MOR4
                                                                                                                                                       2/200B
                                                                                                                                                  PAGE 1 OF 1
                    17-11798-jlg          Doc 248          Filed 12/07/18          Entered 12/07/18 12:41:02                    Main Document
                                                                                 Pg 9 of 13




Ip re New World Events Group, Inc,                                                         Case No. 17-11799-ita
      Debtor                                                                      Reporting Period: August 1 - 31,2018


                                            ACCOUNTS RECEIVABLE RECONCILIATTON AND AGING

                        Accounts Receivable Reconciliation                             Amount
     Total Accomts Receivable at the beginning of the reporting period            undetermined ***
     Plus; Amounts billed during the period
     Less: Amounts collected during the period
     Total Accotmts Receivable at the end of the reporting period                 undetennined ***


     Accounts Receivable Aging                                    0-30 Days           31-60 Days           61-90 Days            91+ Days   Total
     0-30 days old
     31-60 da-^ old
     61-90 days old
     91+days old
     Total Accounts Receivable

     Less; Bad Debts (Amount considered uncollectible)

     Net Accounts Receivable


                                                         TAXES RECONCILIATION AND AGING

     Taxes Payable                                                0-30 Days           31-60 Days           61-90 Days           91+ Days    Total
     0-30 days old
     31 -60 days old
     61-90 days old
     91+days old
     Total Taxes Payable
     Total Accounts Payable


       ^ Amounts undetermined at diis time. Estate Fiduciaiy investigation is pending. Subject to review and am^dment, as necessary.



                                                                                                                                                    J=ORMMOfi-5
                                                                                                                                                         2/2008
                                                                                                                                                    PAGE 1 OF1
17-11798-jlg               Doc 248                  Filed 12/07/18 Entered 12/07/18 12:41:02                                                           Main Document
                                                                  Pg 10 of 13




  Ill ft New World Events Group, Inc.                                               Cnse No. 17-11799-ilg
         Debtor                                                        Reporting Periods August 1 - S'!, 2018______


                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

       Of tlie loial disbursements shown on the Cesli Receipts and Dlsburseiticnts Report (MOR-I) list the ainoimt paid to Insiders (as defined In
       Section I0I(3I)(A)-(F) of the U.S. Bankruptcy Code) and to profhssionnla. Forpaymenls to Insiders, Identify the type of compensation paid
       (e.g. Sainty, Bonus, Cominissiona, Insurance, Housinp Allowance, Travel, Car Allowanoe, Elo,). Atlach additional slieets if necessaiy.

                                                         INSIDERS
                     NAME                    TYPE OF PAYMENT              AMOUNT PAID            TOTAL PAID TO DATE

       NONE




                                TOTAL PAYMENTS TO INSIDERS            NONE



                                                                              PROFESSIONALS
                                             DATE OF COURT
                                           ORDER AUTHORIZING                                                                                         TOTAL INCURRED &
                    NAME                       PAYMENT       AMOUNT APPROVED                         AMOUNT PAID           TOTAL PAID TO DATE            UNPAID*
      Edward J. LoBello, Esq                           *-A
                                                                                                               38,204                     38,204
      Westsrman Ball Ederer
      ElsnerAmper LLP
      Halperin Battaglia                                                                                       22,841                     22,841
      See note below



                   TOTAL PAYMENTS TO PROFESSIONALS                                                             61,045                     61,045                    -
      * INCLUDE ALL PEES iNCURRElO, BOTH APPROVED AND UNAPPROVED

      Note - Professional fees are recorded at the National Events of America, Inc. level.
             That Is not an acknowledgement [Hal all such fees are related exclusively to that entity.
      ** - Pursuant to order (docket No. 54)


            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS
                                           ------ itHEDULED------
                                            MONTI'ILY PAYMENT             AMOUNT PAID            TOTAL UNPAID POST-
            NAMEOFCItEDlTOR                           DUE                DURING MONTH                PETITION
      Hutton Ventures                                                                                          10,000
      Hutton Ventures**                                                                                        25,000
      Taly USA Holding**                                                                                       25,000
      Taiy USA Holding                                                                                         17,500
      Taiy USA Holding                                                                                         25,000
      Taly USA Holding                                                                                         22,500


                                              TOTAL PAYMENTS                   none                           125,000

      •*DIPlDiin funded thorn escrow HCct>unlofMeycrSiiuzzU!ngllsh& Klein P.C.,lhe law firm of Prepellllon Receiver, wilh monies provided by DIP Lendeis.




                                                                                                                                                                        FORUMOR-a
                                                                                                                                                                            2/2000
                                                                                                                                                                        PAOE1 op 1
17-11798-jlg       Doc 248         Filed 12/07/18 Entered 12/07/18 12:41:02                       Main Document
                                                 Pg 11 of 13




  In re New World Events Group, Inc.                                                    Case No. 17-11799-ilq
        Debtor                                                                 Reporting Period: August 1-31, 2016


                                             DEBTOR QUESTIONNAIRE
      Must be completed each month. If the answer to any of the                      Yes                 No
      questions is “Yes”, provide a detailed explanation of each item.
      Attach additional sheets if necessary.
      idave any assets been sold or transferred outside the normal course of                              X
      business this reporting period?
      Have any funds been disbursed from any account other than a debtor in                               X
      possession account this reporting period?
      is the Debtor delinquent in the timely filing ot any post-petition tax                              X
      returns?
      Are workers compensation, general liability or other necessary                                      x
      insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
                                                                                                          X
      Is the Debtor delinquent in paying any insurance premium payment?
      Have any payments been made on pre-petition liabilities this reporting                              X
      period?
      Ai'e any post petition receivables (accounts, notes or loans) due from                              X
      related parties?
      Are any post petition payroll taxes past due?                                                       X
      Are any post petition State or Federal income taxes past due?                                       X
      Are any post petition real estate taxes past due?                                                   X
      Are any other post petition taxes past due?                                                         X
                                                                                                          X
      Have any pre-petition taxes been paid during this reporting period?
      Are any amounts owed to post petition creditors delinquent?                                         X
      Are any wage payments past due?                                                                     X
      Have any post petition loans been been received by the Debtor from                                  X
      any paity?
      Is the Debtor delinquent in paying any U.S, Trustee fees?                                           X
      Is the Debtor delinquent with any court ordered payments to attorneys                               X
      or other professionals?
      Have the owners or shareholders received any compensation outside of                                X
      the normal course of business?




                                                                                                               FORMMOR-7
                                                                                                                     2/2008
                                                                                                                PAGE 1 OF 1
 17-11798-jlg               Doc 248            Filed 12/07/18 Entered 12/07/18 12:41:02                            Main Document
                                                             Pg 12 of 13


                   KeyBank                                                              Business Banking Statoment
                   P,0. Bok 83BBS                                                                  August 31,2018
                   Cleveland, OH 44101-SSSS
                                                                                                        page 1 of 2


    I15S0 1MB 0.424 T44 P2 AUTO           k 4G6 00000 R EM T1   80444322
   NEW WORLD EVENTS GROUP INC
   EDWARD J LOBELLO, ESTATE FIDUCIARY
   C/0 MEYER SUOZZI ENGLISH KLEIN
   990 STEWART AVE STE 300
   GARDEN CITY NY 11530-9882                                                                                        Questions or comments?
                                                                                                       Call our Key Business Resource Center
                                                                                                             1-888-KEY4BIZ (1 '808-639-4240)
    ...................................




                                      Enroll in Online Banking todayatKey.com.
             Access your available accounts, transfer funds and view your transactions right from your PC.




Key Business Reward Checking                            13388
NEW WORLD EVENTS GROUP INC                                                 Beginning balance 7-31-18                             '$8,639.25
EDWARD J LOBELLO, ESTATE FIDUCIARY
                                                                           Ending balance 8-31-18                                 $8,639.25




       1306 -1
     17-11798-jlg                  Doc 248               Filed 12/07/18 Entered 12/07/18 12:41:02                                     Main Document
                                                                       Pg 13 of 13




                                                                                                                    page 2 of 2
                  CUSTOMER ACCOUNT DISCLOSURES
  Tins following dlsolosuros apply only to aooognta oovorod by tho Federal Trulh-ln-Londlng
  Actor tho Federal Eleotronlo Funds Transfer Aol, as amended, or similar state laws,
  IN GASS OF ERROR OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS:
  Call 118 at the phone numberindloatedon the first page of this statement, OR write us at                         BALANCING YOUR ACCOUNT
  the addiess Hated below*, as soon as you con, If you think your statement or rooelpt Is
  wrong or If you need more Information about a transfer listed on the statement or receipt,
  We must hear from you no later than sl8ty(eo)days after we sent you the FIRST statemenl         Plaase examine your statement and paid oheolt Information
  oil which the problem or error appeared,                                                        upon receipt Erasures, alterations or IrregularltlaB should be
        KoyBank                                                                                   reported promptly In acoordenca with your account agreement.
       Customer Disputes                                                                          The suggested steps below will help you balanoe your aooount.
       NY-81.17-0128
       17 Corporate Woods 3lvd
       Albany, NY 12211                                                                                                 INSTRUCTIONS
       •     Tell uo youf name and Aooount number]
                                                                                                  © Verify and check off in your cheok register each deposit,
       •     Deeorlbo the error or transfer that you are unsure about, and explain ns               check or other transaction shown on this statement
             clearly as you con why you believe It Is on en or orwhyyou need more
             Information;                                                                         © Enter Into your check register and SUBTRACT:
       •     Toll us the dollar amount of the auspeoted error,
                                                                                                    • Checks or other deductions shown on our statement that
 If you tell US orally, we may require that you sand us your complaint or question In wrlllnn
 within ten (10) business days.                                                                       you have nofalready entered.
 We will Investigate your complaint and will oorreot any error promptly, II we take more            • The “Service charges”, If any, shown on your statement
 than ton (10) business days to do this, wo will rooiedll your account for theamounlyou
 thinkla In error, so that you will have uso el the money during tho time It takes us to          @ Enter Into your check register and ADD:
 oomploto our Investigation,
                                                                                                    • Deposits or other credits shown on yourstatementthat
                  COMMON ELECTRONIC TRANSACTION DESCRIPTIONS:                                         you have not already entered.
          XFER TO SAV       - Transfer to Snvlnga Aooount
          XFER.FROM SAV - Transfer from Savings Aooount                                             • The “inter0Btearned"8hownon your statement,if any,
          XFERTOCKQ         - Transfer to Choolting Aooount
          XFER FROM OKQ • Transfer from OheoklngAocount
          PMTTOCRCARD - Payment to Credit Card                                                    0 List from your check               List any deposits from
         ADVCRCARD          - Advanoo from Credit Card                                                register any checks or           your check register that
 Preauthorliod Credits; If you have arranged to have dIroot doposlta made to your                     other deductions that            are wtpf shown on your
 Account at least onoe ovary sixty (00) days from the some person or company, you can                 are noi'shownon your
 call us at the numberlndloaied on the reverse side to find out whetheror not the deposit                                              statement.
 has been made,                                                                                       statement.
                       IMPORTANT LINE OF CREDIT INFORMATION                                         Check #        Amount              Date           Amount
 What To Do If You Think You Find A Mistake on Your Statamenr: If you thlnkthera le
 an error on your statement, write ua at: KoyBank N.A., P.O Box 03BBB, Cleveland, OH
                                                                                                    or Date
 44101-6BBB,
 In your letter, give us the following Information;
       •      Aooount Information: Your name and account number,
       <      Dollar Amount: The dollar amount of thasuspootod error,
       •      Desorlptlon of the Problem : If you think there lean error on your bill, describe
              what you believe Is wrong and why you believe It was a mistake,                                                     TOTAL >»      $
 You must oontaot ua wlUiln BO days after tho error appeared on your etalernont, You must
 notify uo of any potential errors In writing, You may call us, but If you do we are not
 roqulrad to Invostigato any potential enors and you may have to pay the amount In
 question,                                                                                                                        © Enter ending balance
While wo Investigate whether or not there has bean an error, the following are true:                                                   shown on your
      •     We cannot try to oolleot the amount In question, or report you as dolliiquoni on                                           siaierrieni.
            that amount,
      «     The charge In question may remain on your statemani, and wo may continue to
            ohaige you Interest on that amount, But, If we dotormlne that we made a                                               $
            mistake, you will not have to pay the amount In question or any Interest or
            other fees related to that auiount,
      •    While you do ni>t have to pay tho amount In question, you are responsible lor
           the remaindorol your balance,                                                                                                Add 5 and 0 and enter
     •     We can apply any unpaid amount against your credit limit,
                                                                                                                                        total here.
Explanation ol FInanoo Chargo; Your Flranoa Charge attributable to Interest
(herelnafterraferrod to as Interest) Is ooinpulod using tfia Average Dally Balance method.
                                                                                                                                  $
Average Dally Balance method (Balance Subject to Interest Rato): Yourintorost Is
computed on all purohasaa and cash advanoos (oolleollvoly "udvanoes") from tlio date
each advance is posted until wo rooelva payment In lull (there Is no grace period). Wo
figure Iho Inlereat on your line of credit by multiplying the dally perlodio rata by the                                          ©     Enter total from 4,
“Average Dally Balance'' of your line ol credit (inoludlng ourront Imnaaotlonn) and
multiplying by tiio number of days In the billing oyolo. To get tho Average Daily Balance
we take tho beginning balanoe of your line ol oredll each day, add any now advanoos or                                            $
debits, and subtract any payments and eredits, any nen-llnanood foes and unpaid Interest,
This gives us tho dally balanoe, Then we add up all of your daily balances In the billing
oyole and divide this total by the number of days In tho billing oyolo to get your Average
Dally Balanoe,                                                                                                                    ©     Subtract 8 from 7 and
CREDIT INFORMATION; If you believe we have reported Inaoourate Information about
                                                                                                                                        enter difference here.
your account to a onedit reporting agenoy, you may contact the credit reporting agency or
write to us at:                                                                                                                   $
Key Credit Rosoaroli Department
P.O.Box 9451B
Cleveland, Ohlo44101-4ei6                                                                                                         Thlsamountshouldagree with
                                                                                                  TOTAL        $                  your check register balanoe,
Please Include your aooount number, a copy of your credit report rollootlng the Inaccurate
Information, name, address, city, state, and xip code, and an explanation of why you
believe the Information Is Inaocurate,
